United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Xenia, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, for the appellant
Office of Solicitor, for the Director

Docket No. 08-2222
Issued: July 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 12, 2008 appellant filed a timely appeal from a June 20, 2008 decision of the
Office of Workers’ Compensation Programs denying her claim for a recurrence of total
disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of total disability beginning May 9,
2008 causally related to her May 22, 2003 employment injury.

FACTUAL HISTORY
On May 22, 2003 appellant, then a 41-year-old mail carrier, filed an occupational disease
claim for a left foot injury due to constant walking while carrying mail. The Office accepted her
claim for bilateral plantar fibromatosis, bilateral hallux rigidus, a March 29, 2007 left foot
cheilectomy and first metatarsal osteotomy with fixation and a July 19, 2007 right foot
cheilectomy and first metatarsal osteotomy of the right foot with fixation. On February 4, 2008
appellant returned to work for one day and then stopped work for clarification of her work
restrictions.1 She returned to work on February 20, 2008 in a light-duty capacity with
restrictions of no lifting or carrying more than 10 pounds, sitting limited to 7 hours, standing
limited to 1 hour, but no more than 10 minutes at a time, only occasional bending and stooping
and the use of a CAM walker (an orthopedic boot) on her left foot.
On April 4, 2008 the employing establishment advised appellant that she would be
removed from her position effective May 9, 2008 for improper conduct and misrepresentation of
her medical restrictions. A supervisor stated that on December 18, 2007 appellant received a
letter instructing her to report for a predisciplinary interview. On December 20, 2007 appellant
contacted Postmaster Steve Stapleton and told him that it was not legal for her to drive, that her
feet were not healing properly and she did not want to return to work at the employing
establishment because no one there liked her. On March 12, 2008 the supervisor interviewed
appellant, who advised that she was never totally incapacitated. Following appellant’s foot
surgeries, she needed only crutches. She advised that her physician told her that it was not legal
for her to drive with a CAM walker. Appellant wore the walker all day, except when sleeping.
The supervisor stated that from November 6, 2007 to January 15, 2008 special agents from the
employing establishment’s Office of Inspector General (OIG) observed appellant driving,
shopping, walking, raking leaves and attending to other personal tasks. He stated that
investigative videotapes of appellant’s activities demonstrated that she was capable of
performing the sedentary job offered to her. On January 10, 2008 an OIG agent interviewed
Dr. Gregory L. Barbour, appellant’s attending podiatrist, about her work restrictions. Appellant
informed Dr. Barbour that she was attempting to obtain a mounted route (a delivery route for
which the letter carrier uses a vehicle as opposed to a foot delivery route) but the employing
establishment could not accommodate her request. She never told Dr. Barbour that sedentary
work was available within her restrictions. Dr. Barbour provided the OIG agent with a duty
status report indicating that appellant could work with standing and walking limited to one hour
a day and sitting for six hours a day. On February 4, 2008 the employing establishment offered a
light-duty position within appellant’s restrictions. Appellant refused to sign the job offer until
she could discuss it with her assigned nurse. On February 19, 2008 she accepted the job offer
under protest. The supervisor noted that on May 10, 2005 appellant had signed a statement
acknowledging that she was responsible for notifying her treating physician when there was
work available within her restrictions for her accepted foot conditions. He indicated that her
failure to so advise her physician was an improper attempt to remain off work as long as
possible. The supervisor stated that appellant had attempted to bypass her assigned supervisor
1

In a February 5, 2008 letter, the employing establishment stated that it made a valid light-duty job offer within
appellant’s work restrictions. Appellant refused the position because of personal problems with Craig Moore, a
supervisor.

2

by contacting Jeffery Whitehair, a retired postmaster, to complete the employing establishment
portion of her compensation claim forms.2 He advised appellant that her actions violated
employing establishment standards of conduct which required employees to be honest, reliable
and trustworthy and of good character and reputation. The conduct standards required that, when
off-duty, employees were prohibited from engaging in criminal, dishonest or other conduct
prejudicial to the employing establishment. The supervisor advised that the severity of
appellant’s misconduct warranted removal from her position.
On May 21, 2008 appellant filed a claim for a recurrence of total disability beginning
May 9, 2008. She alleged that the employing establishment improperly terminated her
employment and falsely accused her of misrepresenting her medical restrictions. By decision
dated June 20, 2008, the Office denied appellant’s claim on the grounds that the evidence did not
establish that she sustained a recurrence of total disability beginning May 9, 2008 causally
related to her May 22, 2003 employment injury.3
LEGAL PRECEDENT
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
to establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show either a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the light-duty job requirements.4 To establish a change in the
nature and extent of the injury-related condition, there must be probative medical evidence of
record. The evidence must include a medical opinion, based on a complete and accurate factual
and medical history, and supported by sound medical reasoning, that the disabling condition is
causally related to employment factors.5
2

A February 25, 2008 OIG investigative memorandum shows that Mr. Whitehair advised an agent that he
completed several compensation forms for appellant while he was retired from the employing establishment. He
indicated that he did so to help appellant because she was a personal friend. Mr. Whitehair acknowledged that he
wrote the name of Kenneth Strickland at the bottom of the forms, rather than his name, because Mr. Strickland was
the correct contact person. He acknowledged that he was retired and no longer represented the employing
establishment in any official capacity. Mr. Whitehair admitted that he contacted the employing establishment
officials in order to obtain information regarding appellant’s claim. He stated that he should not have gotten
involved in appellant’s compensation claim but he wanted to help his friend. Appellant acknowledged in an OIG
interview that Mr. Whitehair completed compensation forms and submitted them for her. She admitted to signing
the compensation documents with knowledge that Mr. Whitehair had not verified the accuracy of her representations
regarding her compensation claim. A February 28, 2008 OIG final investigative report concluded that appellant
engaged in a pattern of deceptive or contradictory behavior in order to extend her compensation benefits and/or
manipulate her modified job offer.
3

Subsequent to the June 20, 2008 Office decision, additional evidence was associated with the file. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.
4

Albert C. Brown, 52 ECAB 152, 154-55 (2000); Terry R. Hedman, 38 ECAB 222, 227 (1986);

5

Mary A. Ceglia, 55 ECAB 626, 629 (2004); Maurissa Mack, 50 ECAB 498, 503 (1999).

3

ANALYSIS
Appellant has the burden to provide medical evidence establishing that she was totally
disabled beginning May 9, 2008 due to a worsening of her accepted bilateral foot conditions or a
change in her job duties such that she was unable to perform her light-duty work.
The record establishes that the employing establishment terminated appellant from her
position effective May 9, 2008 for improper conduct and misrepresentation of her medical
restrictions. The termination of appellant’s employment is supported by documentation which
includes an OIG investigative report and admissions by her and Mr. Whitehair regarding the
completion of forms related to her compensation claim.
The Board finds that appellant failed to establish that she was totally disabled beginning
May 9, 2008 due to a change in the nature and extent of her employment-related foot conditions
or a change in the nature and extent of her light-duty job requirements.
Title 20 C.F.R. § 10.5(x) provides:
“Recurrence of disability means an inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition which
had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness. This term also means
an inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her
work-related injury or illness is withdrawn (except when such withdrawal occurs
for reasons of misconduct, nonperformance of job duties or a reduction-in-force),
or when the physical requirements of such an assignment are altered so that they
exceed his or her established physical limitations.”
As noted, Office regulations provide that the withdrawal of a light-duty position by the
employing establishment for reasons of misconduct by the employee does not constitute a
recurrence of total disability. Based on the evidence of record, the Office properly denied her
claim for a recurrence of total disability as appellant was terminated from employment due to
misconduct.
CONCLUSION
The Board finds that appellant failed to establish that she sustained a recurrence of total
disability beginning May 9, 2008 causally related to her May 22, 2003 employment-related
bilateral foot conditions.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 20, 2008 is affirmed.
Issued: July 23, 2009
Washington, DC

David S. Gerson, Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

5

